Exhibit 10.4


REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of September 7,
2016, is entered into between Curis, Inc., a Delaware corporation (the
“Company”), and Aurigene Discovery Technologies Limited, a company organized
under the laws of India (the “Purchaser”).
BACKGROUND
WHEREAS, the Company has agreed to issue to the Purchaser 10,208,333 shares (the
“Initial Shares”) of the Company’s Common Stock, $0.01 par value per share
(“Common Stock”) and has granted an option to purchase Top-Up Shares (as defined
in the Purchase Agreement (defined below), and together with the Initial Shares,
the “Shares”), each on the terms and subject to the conditions set forth in that
certain Common Stock Purchase Agreement, dated as of September 7, 2016 (the
“Purchase Agreement”), by and between the Company and the Purchaser, as
consideration under that certain First Amendment to Collaboration, License and
Option Agreement dated as of September 7, 2016; and
WHEREAS, the Company and the Purchaser desire to provide for certain
arrangements with respect to the registration of the Registrable Securities (as
defined below) under the Securities Act of 1933, as amended (the “Securities
Act”).
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the parties hereto agree as follows:
1.Certain Defined Terms.
(a)    “Person” means an individual, corporation, partnership, joint venture,
limited liability company, governmental authority, unincorporated organization,
trust, association or other entity.
(b)    “Prospectus” means (i) the prospectus included in any Registration
Statement contemplated by this Agreement, as amended or supplemented by any
prospectus supplement, with respect to the terms of the offering of any portion
of the Registrable Securities covered by such Registration Statement and by all
other amendments and supplements to the prospectus, including post-effective
amendments and all material incorporated by reference in such prospectus, and
(ii) any “free writing prospectus” as defined in Rule 405 promulgated under the
Securities Act.
(c)    “Registrable Securities” means (a) the Initial Shares, (b) the Top-Up
Shares, if and at such time as such Top-Up Shares are issued to Purchaser
pursuant to the terms of the Purchase Agreement, and (c) any shares of Common
Stock issued or issuable with respect to the Shares by way of a stock dividend
or stock split or in connection with a combination of shares, recapitalization,
merger, consolidation or other reorganization. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when (i) a
Registration Statement covering such securities has been declared effective by
the SEC and such securities have been disposed of pursuant to such effective
Registration Statement, (ii) such securities are sold under circumstances in
which all of the applicable conditions of Rule 144 promulgated under the
Securities Act (or any similar provisions then in force) under the Securities
Act are met, (iii) such securities are otherwise transferred and such securities
may be resold without subsequent registration under the Securities Act, or (iv)
such securities shall have ceased to be outstanding.
(d)    “Registration Statement” means any registration statement of the Company
which covers any of the Registrable Securities pursuant to the provisions of
this Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all materials incorporated by reference in such Registration Statement.
(e)    “SEC” means the U.S. Securities and Exchange Commission.
2.Registration Statements.




--------------------------------------------------------------------------------




(a)        Resale Registration Statement. The Company, after each Closing Date
(as such term is defined in the Purchase Agreement) and, in any event, on or
prior to the ninetieth (90th) day following such Closing Date (and if such day
falls on a Saturday, a Sunday or a national holiday, then the next business day
thereafter) (the “Filing Deadline”), shall prepare and file with the SEC a
Registration Statement on Form S-3 (or, if Form S-3 is not then available to the
Company, on such form of Registration Statement as is then available to effect a
registration for resale of all of the Registrable Securities on a continuous
basis by means of a shelf registration), covering the resale of all of the
Registrable Securities relating to the shares issued on such Closing Date (the
“Resale Registration Statement”); provided, however, that if the Filing Deadline
shall fall during a period that the Company may not file a registration
statement under the Securities Act until such time as it files with the SEC its
updated financial statements, then the Filing Deadline shall be no later than
twenty (20) days after the filing date of such updated financial statements with
the SEC. Subject to Section 4(c), the registration of the Resale Registration
Statement pursuant to this Section 2(a) shall be effected by means of a shelf
registration on a delayed or continuous basis in accordance with the provisions
of Rule 415 promulgated under the Securities Act (“Rule 415”).
(b)        Demand Registration.
(i)    At any time after six (6) months after the date of issuance of the
Initial Shares or Top-up Shares, as applicable, the Purchaser may request
registration under the Securities Act of all or any portion of its Registrable
Securities on a Form S-3 registration statement (or any successor to such form)
(or, if Form S-3 is not then available, on such form of registration statement
as is then available to effect a registration of the Registrable Securities
pursuant to this subsection (b)(i)) (each a “Demand Registration”), provided
that, for the sake of clarity, the Company shall not be required to effect a
Demand Registration with respect to any Registrable Securities that are then
subject to the lock-up agreement set forth in Section 6 of the Purchase
Agreement (the “Lock-up Agreement”). Each request for a Demand Registration
shall specify the approximate number of Registrable Securities required to be
registered. Upon receipt of a Demand Registration request, the Company shall
cause a Form S-3 registration statement (or any successor to such form) (or, if
Form S-3 is not then available, on such form of registration statement as is
then available to effect a registration of the Registrable Securities pursuant
to this subsection (b)(1)) to be filed within forty-five (45) days after the
date on which such request was received by the Company. The Company shall not be
required to effect a Demand Registration more than two (2) times for the
Purchaser; provided, however, that a Registration Statement shall not count as a
Demand Registration requested under this Section 2(b)(i) unless and until it has
become effective and the Purchaser is able to register and sell at least
seventy-five percent (75%) of the Registrable Securities requested to be
included in such registration.
(ii)    If the Purchaser requests a Demand Registration and elects to distribute
the Registrable Securities covered by its request in an underwritten offering,
the Purchaser shall so advise the Company as a part of its request made pursuant
to Section 2(b)(i). The Company shall select the investment banking firm or
firms to act as the managing underwriter or underwriters in connection with such
offering; provided, however, that such selection shall be subject to the consent
of the Purchaser, which consent shall not be unreasonably withheld, delayed or
conditioned.
(iii)    The Company shall not include in any Demand Registration any securities
which are not Registrable Securities without the prior written consent of the
Purchaser, which consent shall not be unreasonably withheld, delayed or
conditioned. If a Demand Registration involves an underwritten offering and the
managing underwriter of the requested Demand Registration advises the Company
and the Purchaser in writing that, in its opinion, the number of shares of
Common Stock proposed to be included in the Demand Registration, including all
Registrable Securities and all other shares of Common Stock proposed to be
included in such underwritten offering, exceeds the number of shares of Common
Stock which can be sold in such underwritten offering and/or the number of
shares of Common Stock proposed to be included in such registration would
adversely affect the price per share of the Registrable Securities proposed to
be sold in such underwritten offering, the Company shall include in such Demand
Registration (A) first, the number of shares of Common Stock that the Purchaser
proposes to sell, and (B) second, the number of shares of Common Stock proposed
to be included therein by any other Persons (including shares of Common Stock to
be sold for the account of the Company and/or other holders of Common Stock)
allocated among such Persons in such manner as they may agree. If the managing
underwriter determines that less than all of the Registrable Securities proposed
to be sold by the Purchaser can be included in such offering, then the
Registrable Securities of the Purchaser




--------------------------------------------------------------------------------




to be included in such underwritten offer shall equal the number of securities
which the Purchaser is advised by the managing underwriter can be sold in such
offering.
3.Piggyback Registration.
(a)        Whenever the Company proposes to register any shares of its Common
Stock under the Securities Act (other than a registration effected solely to
implement an employee benefit plan or a transaction to which Rule 145 is
applicable, or a registration statement on Form S-4, S-8 or any successor form
thereto or another form not available for registering the Registrable Securities
for sale to the public), whether for its own account or for the account of one
or more stockholders of the Company, and the form of Registration Statement to
be used may be used for the registration of Registrable Securities (each a
“Piggyback Registration”), the Company shall give prompt written notice (in any
event no later than thirty (30) days prior to the filing of such Registration
Statement) to the Purchaser of its intention to effect such a registration and,
subject to Section 3(b) and Section 3(c), shall include in such registration all
Registrable Securities with respect to which the Company has received, within
fifteen (15) days after the Company’s notice has been given to the Purchaser, a
written request from the Purchaser for inclusion; provided that, for the sake of
clarity in no event shall the Company be required to include Registrable
Securities in such Piggyback Registration to the extent that such Registrable
Securities are then subject to the Lock-up Agreement. A Piggyback Registration
shall not be considered a Demand Registration for purposes of Section 2(b) of
this Agreement.
(b)        If a Piggyback Registration is initiated as a primary underwritten
offering on behalf of the Company and the managing underwriter advises the
Company and the Purchaser (if the Purchaser has elected to include Registrable
Securities in such Piggyback Registration) in writing that in its opinion the
number of shares of Common Stock proposed to be included in such registration,
including all Registrable Securities and all other shares of Common Stock
proposed to be included in such underwritten offering, exceeds the number of
shares of Common Stock which can be sold in such offering and/or that the number
of shares of Common Stock proposed to be included in any such registration would
adversely affect the price per share of the Common Stock to be sold in such
offering, and/or any other marketing or other factors dictate that a limitation
be imposed with respect to the number of shares of Common Stock proposed to be
included in such registration, the Company shall include in such registration
(i) first, the number of shares of Common Stock that the Company proposes to
sell; (ii) second, the number of shares of Common Stock requested to be included
therein by the Purchaser; and (iii) third, the number of shares of Common Stock
requested to be included therein by holders of Common Stock (other than the
Purchaser), allocated among such holders in such manner as they may agree.
(c)        If a Piggyback Registration is initiated as an underwritten offering
on behalf of a holder of Common Stock other than the Purchaser, and the managing
underwriter advises the Company in writing that in its opinion the number of
shares of Common Stock proposed to be included in such registration, including
all Registrable Securities and all other shares of Common Stock proposed to be
included in such underwritten offering, exceeds the number of shares of Common
Stock which can be sold in such offering and/or that the number of shares of
Common Stock proposed to be included in any such registration would adversely
affect the price per share of the Common Stock to be sold in such offering,
and/or any other marketing or other factors dictate that a limitation be imposed
with respect to the number of shares of Common Stock proposed to be included in
such registration, the Company shall include in such registration (i) first, the
number of shares of Common Stock requested to be included therein by the
holder(s) requesting such registration and by the Purchaser, allocated pro rata
among such holders on the basis of the number of shares of Common Stock (on a
fully diluted, as converted basis) and the number of Registrable Securities, as
applicable, owned by all such holders or in such manner as they may otherwise
agree; and (ii) second, the number of shares of Common Stock requested to be
included therein by other holders of Common Stock, allocated among such holders
in such manner as they may agree.
(d)        The Company shall select the investment banking firm or firms to act
as the managing underwriter or underwriters in connection with any offering
relating to any Piggyback Registration.




--------------------------------------------------------------------------------




4.Requirements of the Company.
(a)        In connection with the filing by the Company of any Registration
Statement, the Company shall furnish to the Purchaser (i) a copy of the
Prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and (ii) such other documents as the
Purchaser may reasonably request, in order to facilitate the public sale or
other disposition of the Registrable Securities.
(b)        The Company shall use its reasonable best efforts to cause each
Registration Statement contemplated by this Agreement to be declared effective
or become effective as soon as practicable following the filing thereof with the
SEC. The Company shall notify the Purchaser in writing after any Registration
Statement is declared effective.
(c)        If at any time the SEC takes the position that the offering of some
or all of the Registrable Securities in a Registration Statement is not eligible
to be made on a delayed or continuous basis under Rule 415, or requires the
Purchaser to be named as an “underwriter” in such Registration Statement, if the
Company believes, upon its reasonable determination and upon the advice of
counsel, that the Registrable Securities are eligible for registration under
Rule 415 or that the Purchaser is not an “underwriter” for the purposes of the
Securities Act and the registration, as applicable, then the Company shall use
its reasonable best efforts to persuade the SEC that the offering contemplated
by the Registration Statement is a valid secondary offering and not an offering
by or on behalf of the Company (i.e., the issuer) for the purposes of Rule 415,
and/or that the Purchaser is not an “underwriter,” as applicable, in which event
the Purchaser shall provide to the Company, in writing, all information
reasonably requested by the Company to support the Purchaser’s contention that
it is not an “underwriter.” The Purchaser shall have the right to participate or
have its counsel participate in any meetings or discussions with the SEC
regarding the SEC’s position (unless in the reasonable opinion of the Company or
its counsel, such participation will be to the detriment to the Company in that
it may cause undue delays in the registration process or for other reasons) and
to comment or have its counsel comment on any written submission made to the SEC
with respect thereto. No such written submission regarding the foregoing
specifying the Purchaser shall be made to the SEC to which the Purchaser’s
counsel reasonably objects. The Company shall not agree to name the Purchaser as
an “underwriter” in such Registration Statement without the prior written
consent of the Purchaser. In the event that, despite the Company’s reasonable
best efforts and compliance with the terms of this Section 4(c), the SEC refuses
to alter its position that the offering of some or all of the Registrable
Securities in a Registration Statement is not eligible to be made on a delayed
or continuous basis under the provisions of Rule 415, or requires the Purchaser
to be named as an “underwriter” in such Registration Statement, then the Company
shall (i) remove from the Registration Statement such portion of the Registrable
Securities (the “Cut Back Shares”); and/or (ii) agree to such restrictions and
limitations on the registration and resale of the Registrable Securities, in
each case as the SEC may require to assure the Company’s compliance with the
requirements of Rule 415. Upon the SEC’s initial declaration that the
Registration Statement is effective, the Company shall no longer have any
obligations under this Agreement to register the Cut Back Shares.
(d)        In the event of any stock split, stock dividend or transaction with
respect to the Registrable Securities that increases the number of Registrable
Securities, if a then-effective Registration Statement does not cover the resale
of such additional number of Registrable Securities, the Company shall amend or
supplement any Registration Statement to cover such additional number of
Registrable Securities.
(e)        The Company shall use its best efforts to register or qualify the
Registrable Securities covered by any Registration Statement under the
securities laws of each state of the United States; provided, however, that the
Company shall not be required in connection with this Section 4(e) to qualify as
a foreign corporation or execute a general consent to service of process in any
jurisdiction.
(f)        If the Company has delivered preliminary or final Prospectuses to the
Purchaser and, after having done so, the Prospectus is amended or supplemented
to comply with the requirements of the Securities Act, the Company shall
promptly notify the Purchaser and, if requested by the Company, the Purchaser
shall immediately cease making offers or sales of shares under the applicable
Registration Statement and return all Prospectuses to the Company. The Company
shall promptly provide the Purchaser with revised or supplemented Prospectuses
and, following receipt of the revised or supplemented Prospectuses, the
Purchaser shall be free to resume making offers and sales under the applicable
Registration Statement.




--------------------------------------------------------------------------------




(g)        The Company shall advise the Purchaser promptly after it shall
receive notice or obtain knowledge of the issuance of any stop order by the SEC
delaying or suspending the effectiveness of any Registration Statement or of the
initiation or threat of any proceeding for that purpose, and it will promptly
use commercially reasonable efforts to prevent the issuance of any stop order or
to obtain its withdrawal at the earliest possible moment if such stop order
should be issued.
5.Requirements of the Purchaser. The Company shall not be required to include
any Registrable Securities in any Registration Statement contemplated by this
Agreement unless:
(a)        the Purchaser furnishes to the Company, in writing, such information
regarding the Purchaser and the proposed sale of the Registrable Securities by
the Purchaser as the Company may reasonably request in writing in connection
with such Registration Statement or as shall be required in connection therewith
by the SEC or any state securities law authorities; and
(b)        the Purchaser shall have provided to the Company a written agreement
to indemnify the Company and each of its directors and officers against, and
hold the Company and each of its directors and officers harmless from, any
losses, claims, damages, expenses or liabilities (including reasonable attorneys
fees) to which the Company or such directors and officers may become subject by
reason of any statement or omission in such Registration Statement made in
reliance upon, or in conformity with, a written statement by the Purchaser
furnished pursuant specifically for use in preparation of such Registration
Statement; provided, however, that the Purchaser’s obligation to indemnify the
Company shall be limited to the net amount received by the Purchaser from the
sale of the Registrable Securities.
6.Suspension. The Company may suspend the use of any Registration Statement or
Prospectus (a “Suspension”) by the Purchaser if the Company determines in good
faith that such Suspension is necessary to (A) delay the disclosure of material
non-public information concerning the Company, the disclosure of which at the
time, in the good faith opinion of the Company’s Board of Directors, would be
materially detrimental to the Company or its stockholders for a registration to
be effected at such time; (B) amend or supplement the affected Registration
Statement or the related Prospectus so that such Registration Statement or
Prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein; or (C) amend or supplement
the affected Registration Statement or Prospectus in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, in each case of clauses (A) through (C), that
the Company shall (a) promptly notify the Purchaser in writing of such
Suspension and the reasons therefor, but shall not disclose to the Purchaser any
material non-public information giving rise to a Suspension under clause (A);
(b) advise the Purchaser in writing to cease all sales under the Registration
Statement or Prospectus until the end of the Suspension; and (c) use its
reasonable best efforts to terminate such Suspension as promptly as practicable.
The Company may not exercise its rights pursuant to this Section 6 for more than
ninety (90) days in the aggregate in any twelve (12) month period.
7.Expenses. Except as set forth below, the Company will pay all of the expenses
incurred in connection with complying with this Agreement (whether or not any
Registration Statement or Prospectus becomes final or effective), including,
without limitation: all registration, filing and printing fees, the Company’s
counsel and accounting fees and expenses, costs and expenses associated with
clearing the Registrable Securities for sale under applicable state securities
laws (including, without limitation, fees, charges and disbursements of counsel
in connection with such clearance), all listing fees, expenses incurred by the
Company in connection with any “road show” and reasonable fees, charges and
disbursements of counsel to the Purchaser. The Company shall not be required to
pay or reimburse the Purchaser for any underwriting discounts or commissions and
fees of underwriters, selling brokers, dealer managers or similar securities
industry professionals with respect to the Registrable Securities being sold.
8.Indemnification. The Company agrees to indemnify and hold harmless the
Purchaser against any losses, claims, damages, expenses or liabilities to which
the Purchaser may become subject by reason of any untrue statement of a material
fact contained in any Registration Statement or any omission to state therein a
fact required to be stated therein or necessary to make the statements therein
not misleading, except insofar as such losses, claims, damages, expenses or
liabilities arise out of or are based upon information furnished to the Company
by or on behalf of the Purchaser for use in such Registration Statement. The
Company shall have the right to assume the defense and settlement of any claim
or suit for which the Company may be responsible for indemnification under this
Section 8.




--------------------------------------------------------------------------------




9.Termination. All of the Company’s obligations to register the Registrable
Securities under this Agreement shall terminate on the earlier of (a) the fifth
(5th) anniversary of the date of this Agreement or (b) the date on which all of
the Registrable Securities have been sold by the Purchaser.
10.Assignment of Rights. This Agreement, and the rights and obligations of the
Purchaser hereunder, may be assigned by the Purchaser to any affiliate of the
Purchaser to whom the Registrable Securities may be transferred pursuant to the
terms of the Purchase Agreement, and such transferee shall be deemed a
“Purchaser” for the purposes of this Agreement; provided that such transferee
provides written notice of such assignment to the Company and agrees to be bound
in writing hereby.
11.Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
12.Specific Performance. In addition to any and all other remedies that may be
available at law in the event of any breach of this Agreement, the parties
hereto shall be entitled to specific performance of the agreements and
obligations of the parties hereunder and to such other injunctive or other
equitable relief as may be granted by a court of competent jurisdiction.
13.Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware (without reference to
the conflicts of law provisions thereof).
14.Notices. Any notices or other communications required or permitted hereunder
shall be sufficiently given if delivered personally, via electronic mail, or via
a reputable express courier, with charges prepaid, to the address set forth
below or to such other address of which the parties may have given notice.
Unless otherwise specified herein, such notices or other communications shall be
deemed received one business day after personal delivery or electronic delivery,
or three business days after being sent, if sent by reputable express courier.
If to the Company:


Curis, Inc.
4 Maguire Road
Lexington, Massachusetts 02421
Attention: President and Chief Executive Officer
Facsimile: (617) 503-6500


With a copy to:


Wilmer Cutler Pickering Hale and Dorr LLP
7 World Trade Center
New York, NY 10007
Attention: Steven D. Singer, Esq.
Facsimile: (212) 230-8888


If to the Purchaser:


Aurigene Discovery Technologies Limited
39-40, KIADB Industrial Area
Phase II, Electronic City Hosur Road
Bangalore - 560100 Karnataka
India
Attention: CSN Murthy, Chief Executive Officer
Facsimile: (91) 80 2852 6285








--------------------------------------------------------------------------------






15.Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings relating to such subject
matter. The parties may amend or modify this Agreement, in such manner as may be
agreed upon, only by a written instrument executed by the parties hereto.
16.Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of which together shall constitute one and the same document. This Agreement may
be executed by facsimile signatures.
17.Section Headings. The section headings are for the convenience of the parties
and in no way alter, modify, amend, limit or restrict the contractual
obligations of the parties.




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
CURIS, INC.




By:
/S/ ALI FATTAEY
 
Ali Fattaey
 
President and Chief Executive Officer







AURIGENE DISCOVERY TECHNOLOGIES LIMITED


By:
/S/ CSN MURTHY
 
CSN Murthy
 
Chief Executive Officer











[Signature Page to Registration Rights Agreement]

